Opinion issued April 18, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00358-CV
____________

EX PARTE MARCOS GUTIERREZ, Relator



Original Proceeding on Application for Writ of Habeas Corpus



 
O P I N I O N
	Relator has filed an application for writ of habeas corpus in which he
requests that this Court set a reasonable amount of bail in trial court cause number
855998.  He has also filed an emergency motion for reasonable bail pending appeal.
	This Court issued an opinion dismissing the appeal of relator's felony
conviction in cause number 855998 on August 30, 2001.  See Gutierrez v. State, No.
01-01-00030-CR, slip op. at 4 (Tex. App.--Houston [1st Dist.] 2001, pet. ref'd) (not
designated for publication).  Relator's petition for discretionary review was refused
by the Court of Criminal Appeals on January 30, 2002.  Our mandate issued on
March 8, 2002.
	This Court has no jurisdiction to hear a post-conviction application for
writ of habeas corpus in a felony case.  See Board of Pardons & Paroles ex rel. Keene
v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App.
1995); Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2002).  Accordingly,
we dismiss relator's application for writ of habeas corpus for want of jurisdiction.  All
requested relief is denied.  The emergency motion for reasonable bail pending appeal
is also denied.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.